Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance: 
Claims 1-10 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 1: the base insulating film, the first metal layer, the first insulating film, the second metal layer, the second insulating film, and the third metal layer being layered in this order,…and forming, in a gap between respective formation positions of the control circuit and the display region, a first metal layer branch line branching from each of the plurality of control lines toward a control line of the plurality of control lines adjacent thereto; and
Claims 11-16 are allowed primarily because the prior art of record cannot anticipate or render obvious the following limitations, in combination with all other limitations recited in independent claim 11: the base insulating film, the first metal layer, the first insulating film, the second metal layer, the second insulating film, and the third metal layer being layered in this order,…wherein, in a gap between the control circuit and the display region, a first metal layer first branch line branching from the first control line to a second control line of adjacent control lines of the plurality of control lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892